DETAILED ACTION
This action is responsive to the Request for Continued Examination (RCE) filed on 05/24/2021. Claims 2-4 and 6-8 have been canceled. Claims 10 and 11 have been added. Claims 1, 5, and 9-11 are pending in the case. Claims 1, 5, and 9 are independent claims.

Claim Objections
Claims 1, 5, and 9-11 are objected to because of the following informalities:
Claims 1, 5, and 9 recite “a selection receptor” (in lines 6, 5, and 6, respectively) where “a first selection receptor” was apparently intended (in order to avoid any potential indefiniteness issues when later referring to “the selection receptor,” given that claims 1, 5, and 9 now also recite “a second selection receptor”). Similarly, each subsequent recitation of “the selection receptor” throughout claims 1, 5, and 9-11 should be amended to explicitly refer to either “the first selection receptor” or “the second selection receptor” accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Sirpal et al. (US Patent Application Pub. No. 2015/0156554, hereinafter “Sirpal”) in view of Koyama et al. (US Patent Application Pub. No. 2008/0063226, hereinafter “Koyama”).

As to independent claims 1, 5, and 9, Sirpal shows an information processing device [¶ 07], a method [¶ 06], and concomitant non-transitory computer readable medium [¶ 08], comprising: 
a display processor that is configured to display simultaneously on a same screen [“One or more display controllers 316 may be provided for controlling the operation of the screen 304. {…}” (¶ 109) | See also: figs. 14-15, ¶¶ 39 & 93]:
a switching receptor that is configured to receive {…} of a speaker to be a supply destination of a signal from a signal processing device, a selection receptor that is configured to receive a selection about whether or not characteristics of the speaker to be selected {…} by the switching receptor are changed [See, for example, how the display processor “may be configured to receive and understand a variety of user and/or device inputs. For example, a user may interface with the Intelligent TV 100 via one or more physical or electrical controls, such as buttons, switches, touch sensitive screens/regions (e.g., capacitive touch, resistive touch, etc.), and/or other controls associated with the Intelligent TV 100. In some cases, the Intelligent TV 100 may include the one or more interactive controls. Additionally or alternatively, the one or more controls may be associated with a remote control. The remote control may communicate with the Intelligent TV 100 via wired and/or wireless signals. As can be appreciated, the remote control may operate via radio frequency (RF), infrared (IR), and/or a specific wireless communications protocol (e.g., Bluetooth™, Wi-Fi, etc.). In some cases, the controls, whether physical or electrical, may be configured (e.g., programmed) to suit a user's preferences.” (¶ 85)
Further, see also how the display processor that is configured to display simultaneously on a same screen, such as a screen that switches from any other strip item 1404 (like “Picture” tab 1404A in figs. 14-15) to rendering a graphical user interface corresponding to the “Sound” strip item 1404G (figs. 14-15), which “includes various components to provide user information and receive user interaction, including dropdown bar 1408, settings strips 1410A and 1410B, and strip items 1412A-1412F and 1414A-1414E, toggle bar 1418, and slider bar 1410C. Other user interface elements (not shown) may also be incorporated, including, but not limited to, spinners, push buttons, dials, input fields, radio buttons, multi-select buttons and other elements. Dropdown bar 1408, strip items 1412A-1412F and 1414A-1414E, toggle bar 1418, and slider bar 1410C represent targets for user interaction.” (¶ 165). When the “Sound” tab 1404G is selected, any one or more of the aforementioned user interface components and receptors would correspond to audio setting characteristics (see, for example, ¶¶ 145 & 176-179), and corresponding signals, for configuring a speaker (see, for example, , and 
a second selection receptor that receives a selection about whether or not loudness correction is automatically performed [See how in addition to the switching and selection receptors provided above, the display processor is also configured to display simultaneously on a same screen, a ““3D Noise reduction” may have strip items 1412 and 1414 for “off,” “low,” “medium (default),” and “high” {…}” (¶ 176) and/or “{o}ther targets, such as toggle bar 1418 may be provided for on-off values, such as for “SRS TruSurround” and “Auto Volume.” Still other targets may be provided, such as slider bar 1410C for “Left/Right speaker balance.” And in yet another embodiment, dropdown 1408 is provided for “S/PDIF,” which, when selected, displays a sub-interface with settings such as “Off,” “Auto (Default),” and “PCM”. In other embodiments, other graphical elements are provided to display and receive values for various settings.” (¶ 179) | For further context, see also ¶¶ 145 & 176-179.]; and
a communication processor that is configured to transmit instructions for various settings received by the switching receptor, the selection receptor, and the second selection receptor to the signal processing device [“An audio input/output interface/device(s) 344 can be included to provide analog audio to an interconnected speaker or other device, and to receive analog audio input from a connected microphone or other device. As an example, the audio input/output interface/device(s) 344 may comprise an associated amplifier and analog-to-digital converter. Alternatively or in addition, the Intelligent TV 100 can include an integrated audio input/output device 356 and/or an audio jack for interconnecting an external speaker or microphone. For example, an integrated speaker and an integrated microphone can be provided, to support near talk or speaker phone operations.” (¶ 114) 
For further context into the transmission of instructions for “various settings” (as currently recited), see ¶ 111. For even further context, see also ¶¶ 18-20, 28, 37, 94-96, 102, 114, 139, 145, 176-179, & 196.].

As shown above, Sirpal explicitly shows an operability to configure one or more (e.g. internal or external) speakers, as well as the operability to switch between different screens corresponding to different hardware device settings. In lieu of simply pointing to the considerable breadth of the term “switching” as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretation would cover, it is potentially conceded that Sirpal does not appear to explicitly recite the narrowest version of the exact use case as apparently intended behind the feature “to receive switching of a speaker” (which, although neither currently recited nor implicitly required, appeared to want to convey an operability to switch a settings-oriented graphical user interface from a first speaker identifier/profile settings page to a second speaker identifier/profile settings page). In an analogous art, Koyama shows:
a switching receptor that is configured to receive switching of a speaker to be a supply destination of a signal from a signal processing device, a selection receptor that is configured to receive a selection about whether or not characteristics of the speaker to be selected by the switching received by the switching receptor are changed [“{…} When a “Manual Setup” icon ACM of the the control section 10 displays on the LCD 5 one of the speaker selection screens SS1 to SS5 (FIGS. 35 to 39), which were generated by the graphic processing section 15 in a three-dimensional manner.
The speaker selection screen SS1 (FIG. 35) visually illustrates, by putting a hatching image on the image of the left front speaker FL, that the left front speaker FL is currently selected for manual setup. {…}” (Koyama: ¶¶ 173-176)
“{…} when the “Enter” key of the remote controller RCL is pushed down while the speaker selection screen SS1 (FIG. 35) is being displayed, the control section 10 controls the graphic processing section 15 to generate a speaker level screen SLV1 (FIG. 40) and then displays the speaker level screen SLV1 on the LCD 5. The speaker level screen SLV1 (FIG. 40) displays, as well as the arrangement of the speakers 4, the volume level (+3 dB) of the target left front speaker 4FL covered by the hatching image, which is a relative value to the other speakers 4.
The speaker level screen SLV1 (FIG. 40) is a top view illustrating the arrangement of the speakers 4 in the acoustic field space in a two-dimensional manner while the speaker selection screen SS1 (FIG. 35) displays the arrangement in a three-dimensional manner. In addition to the speaker selection screen SS1 (FIG. 35), displaying the speaker level screen SLV1 (FIG. 40) helps the user to understand much more about the arrangement of the speakers 4.
In addition, the bottom area of the speaker level screen SLV1 (FIG. 40) includes a setting display frame FC. The control section 10 displays the detailed setting of the left front speaker 4FL, which is currently being specified for manual setup, in the setting display frame FC.” (Koyama: ¶¶ 177-183)]

One of ordinary skill in the art, having the teachings of Sirpal and Koyama before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Koyama’s speaker switching techniques into Sirpal. The rationale for doing so would have been that Sirpal already contained various speaker alternatives, and being provided with the operability of defining audio settings for each speaker individually via Koyama’s approach of “displaying the speaker level screen SLV1 (FIG. 40) helps the user to understand much more about the arrangement of the speakers” (Koyama: ¶ 178). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sirpal and Koyama (hereinafter, the “Sirpal-Koyama” combination) in order to obtain the invention as recited in claims 1, 5, and 9.

As to dependent claims 10 and 11, Sirpal-Koyama further shows:
when the selection to change the characteristics of the speaker is received by the selection receptor, concurrently display a detailed setting receptor that receives a change of at least one detailed setting included in a setting for changing, on the screen that displays the switching receptor and the selection receptor [See the “advanced settings” and/or the revealing/expanding/dropdown/“+” sign presentation of detailed settings in any of Sirpal: figs. 14-15, ¶¶ 145, 151-153, & , and 
when the selection not to change the characteristics of the speaker is received by the selection receptor, hide or disable the detailed setting receptor on the screen [“While focus is set to items indicating a specific graphic element which can receive user input, optionally sub-interfaces, such as settings strips 1410A and 1410B and toggle bar 1418, may indicate focus, such as when a component therein has focus. A sub-interface may or may not display all associated targets simultaneously (e.g., a scrolling sub-interface wherein less than all associated targets are displayed at any one time). Furthermore, a sub-interface may not display any associated targets when focus is not within the sub-interface (e.g., a pop-up dialog, dropdown dialog, grayed-out, or otherwise indicative of the sub-interface not being in a mode whereby user inputs will be accepted for the sub-interface).” (Sirpal: ¶ 166)
For further context/examples, see also the hiding or disabling of the detailed setting receptor on the screen when the selection not to change the characteristics of the speaker is received by the selection receptor (Sirpal: ¶¶ 145, 151-153, & 165-180).].

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Duwenhorst; Sven
US 20160260445 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
Luk; Bryant G. et al.
US 20160188285 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
RIEDMILLER; Jeffrey et al.
US 20150363160 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
Baldwin; Stephen
US 20140369527 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
Boettcher; Jesse William et al.
US 20140075311 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
Zernovizky; Joshua et al.
US 20060153358 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
Kreifeldt, Richard Allen et al.
US 20050239396 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
Lee, Su Jin et al.
US 20050036069 A1
A display processor with a plurality of speaker/audio setting receptors and a 

US 4982435 A
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
KUCH; Fabian et al.
US 20180143799 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
Geiger; Joseph M. et al.
US 20180048955 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
CHOI; Byeong Ho et al.
US 20160065160 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
CHOI; Byeong Ho et al.
US 20160049162 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
Wilberding; Dayn et al.
US 20160011848 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
Soulodre; Gilbert Arthur Joseph
US 20140140537 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
Wei; Junfeng
US 20140119546 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a selection about whether or not loudness correction is automatically performed.
Holladay; Adam et al.
US 20120047435 A1
A display processor with a plurality of speaker/audio setting receptors and a second selection receptor that receives a 


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173